        Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 1 of 13




                      Plh
HELE;\; SWARTZ, Individually,
                              !  TITED STATES DISTRICT COURT
                             . STERN DISTRICT OF PENNSYLVANIA



                        Plaintiff,
v.
                                                     Case No.                          3486
UPE~N HOSPITALITY, INC., d/bla
SHERA TO~ UNIVERSITY CITY HOTEL,

                        Defendant.
                                                                           Fl Leo
                                                                           AUG 0 1 2019
                                          C0'.\1PLAINT                 KATE BARKP.W4, an
                                                                     BY.           pep. aszt
        Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

mobility-impaired individuals similarly-situated, (sometimes referred to as "Plaintiff'), hereby

sues the Defendant, CPENN HOSPITALITY, INC. d/b/a Sheraton University City Hotel

(sometimes referred to as "Defendant") for Injunctive Relief, and attorney's fees, litigation

expenses, :and costs pursuant to the Americans with Disabilities Act, 42 USC § 12181           ~..! §..~


("ADA").


        1. ·    Plaintiff, HELE;\; SWARTZ, resides in :Yfiami Beach, Florida, in the County of

Miami-Dade.

        2.      Defendant's property, Sheraton University City Hotel, is located at 3549 Chestnut

Street, Philadelphia, PA, in the County of Philadelphia.

        3.      Venue is properly located in the Eastern District of Pennsylvania because venue

lies in the judicial district of the property situs. The Defendant's property is located in and does

business within this judicial district.
             Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 2 of 13



             4.        Pursuant to 28 USC § 1331 and 28 USC § 1343, this Court has been given

     original jurisdiction over actions which arise from the Defendant's violations of Title III of the

     Americans with Disabilities Act, 42 CSC § 12181         ~seq.   See, also, 28 USC§ 2201 and§ 2202.

             5.         Plaintiff, HELEN SWARTZ is a Florida resident, is sui juris, has multiple

     sclerosis and relies on the use of an electric scooter to ambulate, as she is mobility impaired.

     She qualifies as a person with disabilities, as defined by the Americans with Disabilities Act.

                       Helen Swartz was born and raised in New York City and moved to the

      Philadelphia area in 1978 to attend graduate school.           After completion of her studies, she

      founded     a   business and resided in the area until 2011.       She was active in the business

      community and has many long-standing relationships that she has maintained throughout the

      years. She also had two children during those years, through which she knew many people.

                       Belen Swartz visited the property which forms the basis of this lawsuit from June

      28 through June 29, 2019, and has reservations to return to the property on February 28 through

      February 29, 2020. Her daughter and granddaughter will be joining her to enjoy the beautiful

      campus of the University of Pennsylvania. She also wishes to avail herself of the goods and

      services offered to the public at the property, if the facilities are fully accessible and the barriers

      to access1 have been corrected.       The Plaintiff has encountered architectural barriers at the

      subject property, which have impaired her use of the facilities and the amenities offered, and

      have endangered her safety at the facilities and her ability to access the facilities the property has

     to offer and use the restrooms.

             6.        The Plaintiff has encountered architectural barriers at the subject property, which

     are enumerated in paragraph 10. The barriers to access at the property have endangered her

     safety, and adversely affected her ability to use the facilities.


                                                         2

·.
.   ;       Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 3 of 13



           7.         Defendant owns, leases, leases to, or operates a place of public accommodation as

    defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.

    Defendant is responsible for complying with the obligations of the ADA. The place of public

    accommodation that the Defendant owns, operates, leases or leases to is known as Sheraton

    University City Hotel, and is located at 3549 Chestnut Street, Philadelphia, PA 19103, in the

    County of Philadelphia.

           8.         HELEN SW ARTZ has a realistic, credible, existing and continuing threat of

    discrimination from the Defendant's non-compliance with the ADA with respect to this property

    as described but not necessarily limited to the allegations in Paragraph 10 of this Complaint.

    Plaintiff has reasonable grounds to believe that she will continue to be subjected to

    discrimination in violation of the ADA by the Defendant. HELEN SWARTZ desires to visit

    Sheraton University City Hotel not only to avail herself of the goods and services available at the

    property bitt to assure herself that this property is in compliance with the ADA so that she and

    others similarly-situated will have full and equal enjoyment of the property without fear of

    discrimination.

           9.         The Defendant has discriminated against the individual Plaintiff by denying her

    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the hotel, as prohibited by 42 USC § 12182 et seq.

           10.        The Defendant has discriminated, and is continuing to discriminate, against the

    Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

    1992 (or January 26, I 993, if Defendant has 10 or fewer employees and gross receipts of

    $500,000 ot less). A preliminary inspection of the Sheraton University City Hotel has shown




                                                      3
        Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 4 of 13



that violations exist.   These violations which HELE!\ SWARTZ personally observed or

encountered, and which were verified by an ADA expert, include, but are not limited to:

              a.      An accessible passenger loading zone is not provided in front of the site.
   This is in violation of section 503 of the 2010 Standards for Accessible Design. This
   condition made it difficult for plaintiff to gain access to the site. §36.304


                b.      The ramp does not have appropriate handrails. This is in violation of
   section 405 .8 of the 20 I 0 Standards for Accessible Design §36.304. This condition made it
   difficult for the plaintiff to access.


                c.      The check-in counter is too high. This is in violation of sections 227
   and 904 of the 20 I 0 Standards for Accessible Design. This condition made it extremely
   difficult for the Plaintiff to access the counter. §36:304.


              d.      Accessible seating is not provided at the assorted tables or bar. This is in
   violation of sections 226 and 902 of the 20 I 0 Standards for Accessible Design. This
   condition made it extremely difficult for the Plaintiff access the tables in the hotel.

              e.      The bars are too high, including in the Sang Kee Noodle House. This is
   m violation of sections 226 and 902 of the 20 I 0 Standards for Accessible Design. This
   condition made it extremely difficult for the Plaintiff access to the bar in the hotel.

               f.     The vending machine is out of reach to a person in a wheelchair. This is
   in violation section 228. l of the 20 I 0 Standards for Accessible Design §36.202, §36.304.
   This condition denied plaintiff access to get a drink from the machine.

             g.       In the Sang Kee toilet compartment, the pipe underneath the lavatory is
   exposed. This is in violation of section 606.5 of the 20 I 0 Standards for Accessible Design.
   §36.304. This condition made it difficult for the plaintiff to access the facility.

              h.      In the Sang Kee toilet compartment, the mirror is too high. This is in
   violation of section 603.3 of the 2010 Standards for Accessible Design. §36.304. This
   condition made it difficult for the plaintiff to access the facility.

               I.     In the Sang Kee toilet compartment, the paper seat dispenser is out of
   reach to a person in a wheelchair. This is in violation of section 308 of the 20 I 0 Standards
   for Acc¢ssible Design. §36.304. This condition made it difficult for the plaintiff to access



                                                4
,.        Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 5 of 13



     the facility.

               j.       In the accessible guestroom, the closet rod is out of reach to a person
     using a wheelchair. This is in violation of section 811 of the 2010 Standards for Accessible
     Design. This condition made it difficult for the plaintiff to hang up her closes. §36.304.

                k.       In the accessible guestroom bathroom, appropriate grab bars are not
     provided in the roll-in shower. This is in violation of section 806.2.4 of the 2010 Standards
     for Accessible Design §36.304. This condition makes it difficult to access the facility.


                 I.   In the accessible guestroom bathroom, a fixed seat is not provided in the
     roll-in shower. This is in violation of section 806.2.4 of the 20 I 0 Standards for Accessible
     Design §36.304. This condition makes it difficult to access the facility.

               m.     In the accessible guestroom bathroom, the pipe underneath the lavatory is
     exposed. This is in violation of section 806.2.4 of the 20 I 0 Standards for Accessible
     Design §36.304. This condition makes it difficult to enter/exit the bathroom.


                n.       The shower spray unit in the roll-in shower in the accessible guestroom
     bathroom does not have an on/off control with a non-positive shut-off. This is in violation
     of section 806.2.4 of the 20 I 0 Standards for Accessible Design §36.304. This condition
     makes it difficult to use.

                 o.       Items in the accessible guestroom and bathroom are out of reach to a
     person using a wheelchair. This is in violation of sections 308 and 806 of the 20 I 0
     Standards for Accessible Design. §36.304. This condition made it difficult for the Plaintiff
     to use the facilities.

                p.     Appropriate Designations identifying permanent rooms and spaces are
     not provided by the doors. This is in violation of section 216.2 of the 20 I 0 Standards for
     Accessible Design §36.304. This condition makes it difficult to find the appropriate rooms.

                q.      In the toilet compartment, grab bars are not provided at the water closet.
     This is in violation of section 604.5 of the 20 I 0 Standards for Accessible Design. §36.304.
     This condition made it difficult for the Plaintiff to use the facility. §36.304.

                r.     In the toilet compartment, the mirror is too high for a person m a
     wheelchair. This is in violation of section 603 .3 of the 20 I 0 Standards for Accessible
     Design. §36.304. This condition made it difficult for the Plaintiff to use the mirror. §36.304.



                                                  5
.        Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 6 of 13



                 s.     In toilet compartment, the pipe underneath the lavatory is exposed. This
    is in violation of section 606.5 of the 2010 Standards for Accessible Design. §36.304. This
    condition made it difficult for the plaintiff to access the facility.

               t.      Inside the toilet compartment, the paper towel dispenser is too high. This
    1s m violation of section 308 of the 20 I 0 Standards for Accessible Design. §36.304. This
    conditicm made it difficult for the Plaintiff to use the dispenser. §36.304.

               u.      Inside the toilet compartment, the seat height of water closet is too low.
    This is in violation of section 604.4 of the 20 I 0 Standards for Accessible Design. §36.304.
    This condition made it difficult for the Plaintiff to use the facility. §36.304.

                v.      The toilet compartment door hardware requires tight grasping, pinching,
    or twisting of the wrist to operate. This is in violation of section 604.8.1.2 of the 2010
    Standards for Accessible Design. §36.304. This condition made it difficult for the Plaintiff
    to access the door. §36.304.

               w.      In the Fitness toilet compartment, grab bars are not provided at the water
    closet. This is in violation of section 604.5 of the 20 I 0 Standards for Accessible Design.
    §36.304. This condition made it difficult for the Plaintiff to use the facility. §36.304.

                 x.     In the Fitness toilet compartment, the flush control is located on the
    closed side of the water closet. This is in violation of section 604. 9 .5 of the 20 I 0 Standards
    for Accessible Design. §36.304. This condition made it difficult for the Plaintiff to use the
    facility. \§36.304.

               y.     In the Fitness toilet compartment, the mirror is too high for a person in a
    wheelchair. This is in violation of section 603.3 of the 2010 Standards for Accessible
    Design. ~36.304. This condition made it difficult for the Plaintiff to use the mirror. §36.304.

            . z.      Inside the Fitness toilet compartment, the paper towel dispenser is too
    high. This is in violation of section 308 of the 2010 Standards for Accessible Design.
    §36.304; This condition made it difficult for the Plaintiff to use the dispenser. §36.304.

               aa.     Inside the Fitness toilet compaJ1ment, the hook is too high. This is in
    violation of section 308 of the 20 I 0 Standards for Accessible Design. §36.304. This
    conditiom made it difficult for the Plaintiff to use the facility. §36.304.


               bb.    Access is not provided to the outdoor patio. This is in violation of
    sections 206.2.2 and 303 of the 20 I 0 Standards for Accessible Design. §36.304. This


                                                   6
..           Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 7 of 13



        condition made it difficult for the Plaintiff to use the dispenser. §36.304.

                   cc.     The pool showers do not offer an accessible showerhead. This is in
        violation of sections 309 and 608.6 of the 2010 Standards for Accessible Design. §36.304.
        This condition made it difficult for the Plaintiff to use the facility. §36.304.


                  dd.     The hotel does not provide the required amount of compliant accessible
        guest r0oms. This is in violation of section 224 of the 2010 Standards for Accessible
        Design. §36.304. This denies to Plaintiff the full and equal opportunity to stay at the subject
        hotel.

                    Maintenance

                    ee.     The accessible features of the facility are not maintained, creating
        barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211.


            11.     All of the foregoing cited violations are violations of both the 1991 Americans

     with Disabilities Act Guidelines (ADAAG) and the 2010 Standards for Accessible Design, as

     adopted by the Department of Justice.

            12.    The discriminatory violations described in Paragraph I 0 are not an exclusive list

     of the Defendant's ADA violations. Plaintiff requires the inspection of the Defendant's place of

     public accommodation in order to photograph and measure all of the discriminatory acts

     violating the ADA and all of the barriers to access.       The individual Plaintiff, and all other

     individuals similarly-situated, have been denied access to, and have been denied the benefits of

     services, programs and activities of the Defendant's facilities, and have otherwise been

     discriminated against and damaged by the Defendant because of the Defendant's ADA

     violations, as set forth above.   The individual Plaintiff, and all others similarly-situated will

     continue to suffer such discrimination, injury and damage without the immediate relief provided

     by the ADA as requested herein. In order to remedy this discriminatory situation, the Plaintiff




                                                      7
·'              Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 8 of 13



     requires an inspection of the Defendant's place of public accommodation in order to determine

     all of the areas of non-compliance with the Americans with Disabilities Act.

               13.    Defendant have discriminated against the individual Plaintiff by denying her

     access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

     accommodations of its place of public accommodation or commercial facility in violation of 42

     USC § 12J81 et seq. and 28 CFR. 36.302 et seq.              Furthermore, the Defendant continue to

     discriminate against the Plaintiff, and all those similarly-situated by failing to make reasonable

     modifications in policies, practices or procedures, when such modifications are necessary to

     afford all 1offered goods, services, facilities, privileges, advantages or accommodations to

     individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

     that no   ind~vidual   with a disability is excluded, denied services, segregated or otherwise treated

     differently than other individuals because of the absence of auxiliary aids and services.

               14.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.

     Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

     warranted. Furthermore, the public interest would not be disserved by a permanent injunction.

     Plaintiff has retained the undersigned counsel and is entitled to recover attorney's fees, costs and

     litigation exrenses from the Defendant pursuant to 42 USC§ 12205 and 28 CFR 36.505.

               15.    Defendant is required to remove the existing architectural barriers to the

     physically disabled, when such removal is readily achievable for its place of public

     accommodation that has existed prior to January 26, I 992, 28 CFR 36.304(a); in the alternative,

     if there has been an alteration to Defendant's place of public accommodation since January 26,

     1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

     portions of the facility are readily accessible to and useable by individuals with disabilities,



                                                         8
,•           Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 9 of 13



     including individuals who use walkers and wheelchairs, 28 CFR 36.402; and finally, if the

 Defendant's facility is one which was designed and constructed for first occupancy subsequent to

 January 26b 1993, as defined in 28 CFR 36.401, then the Defendant's facility must be readily

     accessible to and useable by individuals with disabilities as defined by the ADA.

            16.     ;-..Jotice to Defendant is not required as a result of the Defendant's failure to cure

 the violations by January 26, 1992 (or January 26, 1993, if Defendant have 10 or fewer

     employees and gross receipts of $500,000 or less). All other conditions precedent have been

 met by Plaintiff or waived by the Defendant.

            17.     Pursuant to 42 USC § 12188, this Court is provided with authority to grant

     Plaintiff Injunctive Relief, including an order to require the Defendant to alter the Sheraton

     University City Hotel to make those facilities readily accessible and useable to the Plaintiff and

     all other persons with disabilities as defined by the ADA; or by closing the facility until such

 time as the Defendant cure its violations of the ADA.             The Order shall further require the

     Defendant to maintain the required assessable features on an ongoing basis.


            WHEREFORE, Plaintiff respectfully requests:

                    a.     The Court issue a Declaratory Judgment that determines that the

            Defendant at the commencement of the subject lawsuit are in violation of Title III of the

            Americans with Disabilities Act, 42 CSC § 12181 et seq.

                    b.     Injunctive relief against the Defendant including an order to make all

            readily achievable alterations to the facility; or to make such facility readily accessible to

            and useable by individuals with disabilities to the extent required by the ADA; and to

            require the Defendant to make reasonable modifications in policies, practices or




                                                      9
         Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 10 of 13



         procedures, when such modifications are necessary to afford all offered goods, services,

         facilities, privileges, advantages or accommodations to individuals with disabilities; and

         by failing to take such steps that may be necessary to ensure that no individual with a

         disability is excluded, denied services, segregated or otherwise treated differently than

         other individuals because of the absence of auxiliary aids and services.

                c.      An award of attorney's fees, costs and litigation expenses pursuant to 42

         USC§ 12205.

                d.      Such other relief as the Court deems just and proper, and/or is allowable

         under Title III of the Americans with Disabilities Act.


Dated:                                         Respectfully submitted,



                                               David~~-~
                                               Dessen, Moses & Rossito
                                               600 Easton Road
                                               Willow Grove, PA 19090
                                               Telephone: 215.496.2902
                                               Facsimile: 215.564.2879
                                               ddessen@dms-lawver.com
                                               and
                                               Lawrence A. Fuller, Esq., pro hac vice pending
                                               Fuller, Fuller & Associates, P.A.
                                               12000 Biscayne Boulevard, Suite 502
                                               ;-.forth Miami, FL 33181
                                               Telephone: 305.891.5199
                                               Facsimile: 305.893.9505
                                                lfuller@fullerfuller.com

                                               Attorneys for Plaintiff Helen Swartz




                                                  10
 '~"""'........'                       <{\)
                                    Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 11 of 13
                                                                                   CIVIL COVER SHEET                                                                          Iq. 34 '/) ((?
 The JS 44 civil cover sheet and the tnfonnatJon contained herem neither replace nor supplement the fihng and service ofpleadmgs or other papers as reqmred by law, except as
 provided by local rules of cQlfrtl Tius form, approved by the Judicial Conference of the Umted States m September 1974, 1s required for the use of the Clerk of Court for the
 purpose of 1mt1atmg the c1vifdai!ket sheet (SEE INSTRkJ;FR,.ONS o;v NFXT PAGE OF T1l/S FORM)
                                                              .--.           ..
 I. (a)        PLAI~TIFFS

     HELEN SWARTZ. Individually
                                                                                                                              DEFEND~~TS

                                                                                                                          UPENN HOSPITALITY, INC d/b/a
                                                                                                                                                                              19                 3488
                                                                                                                          SHERATON UNIVERSITY CITY HOTEL
       (b)    County of Residence of 6"rrst Listed Plamt1ff                                                                   County of Residence of FJrst Listed Defendant
                                (EXCf'PT 1i.· US PLAINTIFF                                                                                           (IN t: S PLAINTIr F CASES ONL Y)
                                                                                                                              NOTE       JN I ANDC01'iDLMNATION CASES. CSL TJIF IO(ATION OF
                                                                                                                                         THE TRACT OF !AND INVOLVED

       (C)     Attorney&   rfm11   Name )lddress and Telep/I 1e Number)                                                       Attorneys rlf Known)
     David S Dessen, Dessen. Moses & R s1to. 600        on Rd, Willow
     Grove, PA 19090. 215 496.2902 & Fuller,    er & Assoc .. 12000
     Biscayne Blvd. N Miami~ FL 33181, 305 891.5199 [PHV pending]

 II. BASIS OF J{;RISDlCTION (/'lace an x                                mOneBoxOnly)                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                   'X" mOneBoxforPlam.
                                                                                                                  !For Divers1(} Cases 01dy)                                                       and One Box for Defendant)
 01      U S Government                              Federal Question                                                                       PTF                  DEF                                               PTF     DEF
            Pla1nt1ff                                  (US (iovemment Not a Party)                             Cmzen of flus State         n I                    0      1     Incorporated or Pnnc1pal Place       :'.1 4  :'.1 4
                                                                                                                                                                                 of Busmess In Tlus State

         lJ S Government
                                    ()4              D1vers1ty                                                 Citizen of Another State                n   2      n      2     Incorporated and Pnnc1pal Place        n s       ns
               Defendanl                               (fod1cate Ot12ensl11p of Pames   111   ltem Ill)                                                                           of Busmess In Another State

                                                                                                               C1t1zen or Subiect of a                 ::J 3      ::J     3    Foreign Nallon                         o   6     n   6
                                                                                                                 fore1 n Coun
 IV NATURE OF snt (P lace an ·x ' m 0 ne Bo.x Only;                                                                                                                Cl IC kh ere orN ature o fS Ult Cod e D escrmt10ns
 I             CO'lfTRA'CT                                              l'ORT'S                                       FORFEIT't:RE/PENALr\!                             BANKRl'P1€Y                O:'LHl.R>SIA It:IE&
 0 II 0 Insurance                              PERSONAL INJLRY                    PFRSO!'oAL INJL:RY           !'.1 625 Drug Related Seizure               ::J 422 Appeal 28 USC 158              :'.1  l 75 false Clauns Act
 :'.1 120 Manne                            0 310 Airplane                     n   365 Personal lnJury                  of Property 21 USC 881              :'.1 42 3 Withdrawal                    ::J 376 Qui Tam (l I USC
 ::J 130 Miller Act                    n31 5 Airplane ProduC't                        Product L1ab1hty         ::J 690 Other                                         28 LSC 157                               1'29(a))
 ::J 140 Negotiable Instrument                l.Jab1hty                       ('J 367 Health Care,                                                                                                 :'.1 400 State Reapportionment
 :'.1 150 Recovery of Overpayment CJ    320 Assault Libel &                          Pharmaceut1ca~                                                            • l!R6>PER1'V.RIGHTS                :'.1 410 Antitrust
           & f,nforcement of Judgment,        Slander                                  Personal Iniury                                                     :::J 820 C opynghts                     :'.1 4 30 Banks and Bankmg
 ::J 151 Medicare Act                 In330 Federal Fmployers'                         Product Liab1hty                                                    :'.1 830 Patent                         :'.1 4 50 Commerce
 :'.1 I 52 Recovery of Defaulted              lrnb1hty                        ('J 368 Asbestos Personal                                                    n 815 Palen!     AbbreV!ated            :'.1 460 Deportation
           Student I oans              n340 Manne                                       lnJury Product                                                               New Drug Apphcat1on           '1 4 70 Racketeer Influenced and
           (f xcludes Veterans)        n345 Manne Product                              L1ab1hty                                                            CJ   840 Trademark                                Corrupt Orgamzatlons
 ::J I 5 3 Recovery of Overpayment            l iabihty                           PERSO!'oAL PROPERTY                   ·,~    ' LABOR                      •   SOGI1'L'SECLRIT¥·                  :'.1 480 Consumer Credit
           of Veter an· s Benefits     n350 Motor Velucle                     :'.1 370 Other fraud             :::J   710 fau Labor Standards              n    861 HIA (I 395ff)                  :'.1 490 Cable/Sat rv
 0 I 60 Stock11olders • Sm ts          0355 Motor Vehicle                     :'.1 371 Tmth m I.endmg                       Act                            CJ   862 Black Lung (92 3)              :'.1 850 Secunt1es/Commod111esr
 n 190 Other Contract                        Produc.t I .rn b1 hty            !'.1 380 Other Personal          :'.1   720 I.aborlManagement                n    86.3 DIWCDIWW (405(g))                       Exchange
 0 I 95 Contrac1 Product Lrnb1ltty 0    360 Other Personal                             Property Damage                      Relatmns                       0    864 '>SID Title XVI                :'.1 890 Other Statutory Actions
 n 196 f ranc.l11se                          [njury                           n    385 Property Damage         ::J    740 Railway Labor Act                n    865 RSI (405(g))                   :'.1 891 Agncultural Acts
                                     0 362 Personal Injury ·                           Product L1abtl11)'      :'.1   751 Family and Medical                                                       ::J 893 F.nv1ronmental Matters
                                             Medical Malpractice                                                            I.eave Act                                                             :'.1 895 Freedom of Information
                                   >
 I         JU.AL PROPERJ'\!'.            ·CIVIL     RICHTS "'                    PRISONERcPEHTIONS             :'.1   790 Other I .ahor l .11lgat1on           "FFDERAI Tit-XoSUFS                            Act
                                      '
  CJ 210 I .and Condemnation               n
                                        440 Other C1v1I Rights                     Habeas Corpus:              :'.1   79 L f.mployee Retuement             n    870 Taxes (L S Plamtlff            n 896 Arbitration
  ~ 220 Foreclosure                        n
                                        441 Votmg                             :'.1 463 Ahen Detamee                        Income Secunty Act                       or Defendant)                  :'.1 899 Adm1mstra11ve Procedure
  :'.1 no Rent Lease & F i e /             n
                                        442 Lmployment                        :'.1 510 Mottons to Vacate                                                   n    871 IRS ~hird Party                          A.ct. Review or Appeal of
  0 240 Torts to Land                ~44 3 Housmg.                                     Sente11ce                                                                     26 LSC 7609                             Agency Dec mon
 n     245 Tort Product Lia):rihty          Accommodations                    n   5300~1                                                                                                           n 950 Cons11tut10nahty of
 n     290 All Other Rea I Propert         n
                                         45 Anter w D1sab1!1t1es ·            n   ;~~~l.. r·enalty                       ' IMl\1IG&Al90N                                                                     State Statutes
                                                                                                               :'.1 462 Naturahzat1on ApphcatJon
                                           Cl: 41 6 Amer w' D1sab1!1t1es ,
                                               ~ ~:mployment                      Other:
                                                                              n   540 Mandamus & Other         0 465 Other lmm1gra11on
                                               Other                          n   550C1v1: Rights                    Actions
                                          ~ 48 f.ducation                     n   555 Pnson Condition
                                                                              n
                                     \                                            560 CM: Detamee ·
                                                                                      Conditions of


r~.
 '1(
        ORIGIN
             Ongmal
                       fPlacean X 1hOneBoxOnly)
                              [J 2 Removed from                 0 3
                                                                                      Confinement


                                                                             Remanded from                04   Reinstated or           [J 5 Transferred from                  [J   6 Mult1d1stnct            fJ 8 Mult1d1stnct
             Proceeding               Stl\te Court                           Appellate Court                   Reopened                        Another D1stnct                        LmgatJon ·                   L1t1gat1on ·
                                                                                                                                               (specify)                              Transfer                     Drrect Ftle

 ""'                                           Cite the U S C1v1l Statute under which you are filmg (Do not cite fttrisdictiona/ statutes unless diversity!
                                                Title 111 of the Americans with Disabilities Act 42 USC Sec. 12181 et sen
 VI. CAUSE OF ACTION
                                                                                                                                                                                                                    ~\
                                               Bnef descnpllon of cause
                                                Eaual access to olaces of oubhc accommodation for oersons with d1sabiht1es
 VII. REQUESTED IN     0                              CHECK IF       nns rs
                                                                        A CLASS ACTION                                DEMAND$                                             CHECK YES only 1f demand~J complai)
      COMPLAINT:                                      L'NDER Rt:Lf 23. f R Cv P                                                                                           JLRY DEMAND:                   0 Y          ~No

 VIII. RELATED CASt(S)
       IF ~"JY
                                                   (See mst111ctzonsJ
                                                                              Jl:DGE                                                                            D<XKET NCMBER                                  L/
 DATE

 FOR OFFIC;];S
                      l~l                                                                                                                                                                                                 1 ZOU
       RLlLIPT    #                    AM OU NI                                      A.PPL YING IFP                                         JUDGE                                     MAG JUDGE
                           Case 2:19-cv-03486-PD   Document
                                               L'NITED        1 Filed COL'RT
                                                       STATES DISTRICT 08/01/19 Page 12 of 13
                           \" (-'                    _   ~~R THE EASTER."I DISTRICT OF PENNSYLVANIA                                          1l ~              3 48 8
                                                 i,'. a ·                       DESIGNATION FORM

Address of Plaintiff:
                     (to be used by counsel or

                                                 t        .in       to tndzcate t~e category of the case for t~e pur~ose of assignment to the appropriate calendar)

                                                             330 West Avenue, M1am1 Beach, FL 33139
                                                                .

                                                            3549 Chestnut Street, Philadelphia, PA 19104
                                                                                                                                        -----------~



Address of Defendant:            ------                                                                                                  -----------~


Place of Accident, Incident or Transaction:                     Sheraton University City Hotel, 3549 Chestnut St., Phila., PA 19104


RELATED CASE, IF ANY:

Case Number:                                                             Judge: _ _ _ __                                         Date Termmated:

Civil cases are deemed related when Yes 1s answered to any of the followmg questions:

       Is this case related to property mcluded m an earher numbered sutt pendmg or withm one year                                  YesD                  No~
       previously terminated action m this court?

2.     Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor sutt                              YesD                  No~
       pendmg or within one year previously termmated action m this court?

3.     Does this case mvolvl: the validity or mfimgement ofa patent already m Sutt or any earlier                                   YesO                  No~
       numbered case pending or w1thm one year prevtously termmated action of this court?

4      Is this case a second Qr successive habeas corpus, social security appeal, or pro se ctv1l nghts                             Yes D                 No~
       case filed by the sam¢ md1vtdual?

I certify that, to my knowll:dge, the w1thm case            0       is   ~~is not    related to any case now pendmg or wtthm one year previously terminated action in


::T:ou~7/3~Z?gtf~bove.                    - -----                        ~ Qj)g ~                                                                    17627
                                                                               Attorney-at-law I Pro Se Plamhff                               Attorney ID # (if applicable)


CIVIL: (Place a     vin one ca(egory only)
A.            Federul Q11estion 'Cuses:                                                          B.    Diversity J11risdiction Cuses:

01            Indemmty Contract, Marme Contract, and All Other Contracts                        0      i.   Insurance Contract and Other Contracts
0      2      FELA                                                                              O      2.   Airplane Personal Injury
03            Jones Act-Personal Injury                                                         O      3    Assault, Defamation
0      4.     Antitrust                                                                         O 4.        Marine Personal Injury
                                                                                                O s.



t
       ~·     Patent
              Labor-Management Relat10ns                                                        O 6.
                                                                                                            Motor Vehicle Personal Injury
                                                                                                            Other Personal Injury (Please specify)
       7.     ClVll Rights                                                                      0 7.        Products L1ab1lity
       8.     Habeas Corpus                                                                     0 8.        Products L1ab1ltty Asbestos
              Secunt1es Act(s) Cases                                                            0           All other D1vers1ty Cases
  io.
o 11
              Social Security Review Cases
              All other Federal Question Cases
                                                                                                      9
                                                                                                            (Please specify) ___ _

              (Please specify)   •



                                                                              ARBITRATION CERTIFICATION
                                                     (The effect of this cert1ficatton is to remove the case from e/igtb1/tty for arbttratton.)

I,          David S. DE{_~~en, Esq.                             , counsel of record or pro se plamttff, do hereby certtfy·

              Pursuant to Local CIVIi Rule 53.2, § 3(c) (2), that to the best of my knowledge and beltef, the damages recoverable m this c1vtl action case
              exceed the sum <)f $1 S0,000 00 exclusive of mterest and costs.

              Reltef other than monetary damages is sought.                                                                                       AUG - 1 2019
             7/30/2019                                                                                                                               17627
                                                                               Attorney-at-law I Pro Se Plaintiff                             Attorney ID #(if applicable)

NOTE. A tnal de novo will b~ a tnal by Jury only if there has been compliance With FR C. P 38

Ci> 609 (512018)
                         Case 2:19-cv-03486-PD Document 1 Filed 08/01/19 Page 13 of 13
!!'-   1.....-4                    r·
                                   '
                                   I       IN TH UNITED ST ATES DISTRICT COURT
                                        FOR      ~ TERN DISTRICT OF PENNSYLVANIA

                                        CASE.           E'.VIENT TRACK DESIGNATION FOR.1\1

                  HELEN SWARTZ, Individually,
                                    v.
                  CPEJ\:N HOSPITALITY, INC.,
                                                        CIVIL ACTION :'.'\O.                     19           3486
                  d/bla SHERA TON UNIVERSITY CITY HOTEL

                  In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
                  plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
                  filing the ¢om plaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
                  side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
                  designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
                  plaintiff and all other parties, a Case Management Track Designation Form specifying the track to which
                  that defendant believes the case should be assigned.

                  SELECT ONE OF THE           FOLLOWI~G        CASE MANAGE'.VIENT TRACKS:

                  (a) Habeas Corpus ·-Cases brought under28 U.S.C. § 2241through§2255.                                   ( )
                  (b) Social Security - Cases requesting review of a decision of the Secretary of Health
                      and Human Services denying plaintiff Social Security Benefits.                                     ( )
                  (c) Arbitration·· Cases required to be designated for arbitration under Local Civil Rule 53.2.         ( )
                  (d) Asbestos·· Cases involving claims for personal injury or property damage from
                      exposure to asbestos.                                                                              (

                  (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
                      commonly referred to as complex and that need special or intense management by
                      the court. (See reverse side of this form for a detailed explanation of special
                      management cases.)                                                          \                      ( )
                  (f) Standard Management - Cases that do not fall into any one of the other tracks.



                                                  David S. Dessen                     Plaintiff
                                                                                                                   &
                                                     Attorney-at-law                       Attorney for
                                                       Gt;g,-a1c+7
                  215-658-1400                    215-564 2879                          ddessen(a),dms-lawyer.com
                  Telephone                           FAX ~umber                            E-'.\tlail Address



                  (Civ. 660) 10/02




                                                                                                AUG - i 2019
